Citation Nr: 1701291	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 10 percent disabling March 23, 2013 and 30 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a digestive disability, to include gastroesophageal reflux disease (GERD) and dysphagia due to esophageal stricture, rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a right knee disability, rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a left knee disability, rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for dry eye syndrome.

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to service connection for a left knee scar.

8.  Entitlement to service connection for pseudofolliculitis barbae.

9.  Entitlement to service connection for contact dermatitis.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for a bilateral corneal abrasion.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 1988, from August 1989 to August 1990, from February 1991 to July 1991, from January 1996 to May 1996, from April 1999 to September 2001, and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, May 2008, and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in October 2012, when the issues on appeal were remanded for further development.  The Veteran appeared at a hearing before the undersigned in March 2011 prior to the remand.  A transcript of the hearing is of record.

The Board notes it remanded the issues on appeal with several other service connection claims in October 2012, to include ulcers, dysphagia, urticaria, sleep apnea, a cervical spine disability, neck scars, Raynaud's syndrome, bilateral tinea pedis, urethritis, erectile dysfunction, pes planus, headaches, and tinnitus.  The Board also remanded the issue of a higher initial rating for prostatitis.  All of the service connection claims were granted by the Agency of Original Jurisdiction (AOJ) in December 2013 and April 2014 rating decisions, except the service connection claims for ulcers, urticaria and sleep apnea.

The Veteran's service connection claims for ulcers, sleep apnea, and urticaria (to include whether new and material evidence had been received to reopen the claim) and the appeal of the initial rating assigned for prostatitis were remanded pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999) because the AOJ had not yet issued a statement of the case regarding these issues, even though the Veteran filed a timely notice of disagreement regarding the respective rating decisions.  The AOJ issued statements of the case regarding these issues in December 2013, but the Veteran failed to perfect an appeal of the issues by filing a substantive appeal within sixty days of notice of the statement of the case.  Therefore, the issue of service connection for ulcers, sleep apnea, and urticaria (to include whether new and material evidence had been received to reopen the claim) and a higher initial rating for prostatitis are no longer on appeal before the Board.

The Board notes there was a separate appeal stream of fourteen issues that was addressed in a July 2015 statement of the case.  Many of the issues encompassed by this appeal stream relate to the effective date and initial ratings assigned for the service connection claims that were previously before the Board.  The issues are not included in the present appeal because effective dates and initial ratings are matters that are separate and apart from the underlying service connection claims.  However, the Board finds one exception to this general rule in the Veteran's case.  The Board finds the initial rating assigned for the newly service-connected dysphagia is included in the present appeal as the AOJ rated this condition as a singular digestive disability with GERD.  Therefore, the Board will address the rating assigned for dysphagia, as it is rated with the digestive disability on appeal.

As noted in its October 2012 decision, the Board finds the Veteran has been gainfully employed during the appeal period, however, there are several statements from the Veteran suggesting that he recently applied for medical retirement due to his service-connected disabilities.  The record also reflects that the Veteran filed two incomplete applications for vocational rehabilitation in February and October 2016.  Thus, the Board finds that entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a 100 percent schedular rating was assigned in January 2014, this does not necessarily render moot the issue of entitlement to a TDIU.  The Court of Appeals for Veterans Claims has held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of service connection for a bilateral corneal abrasion and bilateral hearing loss and higher initial ratings for PTSD, a bilateral knee disability, and dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbances four or more time per year with an average duration of 10 days or more, and transient nausea four or more time per year with an average duration of 10 days or more as a result of GERD, but he does not have substernal or arm or shoulder pain or considerable impairment of health as a result of GERD with no evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

2.  The Veteran has moderate esophageal stricture.

3.  The Veteran has two or more symptoms listed in the 30 percent rating criteria for GERD without consideration of dysphagia.

4.  The Veteran has chronic fatigue syndrome as a result of his active service.

5.  The Veteran has a left knee scar that was incurred in active service and that is also proximately due to his service-connected left knee disability.

6.  The Veteran incurred pseudofolliculitis barbae in active service.

7.  The Veteran incurred contact dermatitis in active service.

8.  The Veteran does not have a left shoulder disability (other than radiculopathy of the left upper extremity), and his reports of left shoulder pain have been attributed to his previously service-connected radiculopathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a separate initial 30 percent rating for dysphagia due to esophageal stricture have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7203 (2015).

3.  The criteria for entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

4.  The criteria for entitlement to service connection for a left knee scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5.  The criteria for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria for entitlement to service connection for contact dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for service connection for a left shoulder disability (other than radiculopathy of the left upper extremity) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision grants service connection for chronic fatigue syndrome, a left knee scar, pseudofolliculitis barbae, and contact dermatitis.  It denies service connection for a left shoulder disability (other than radiculopathy of the left upper extremity) and a rating in excess of 10 percent for GERD and 30 percent for dysphagia due to esophageal stricture.  The other issues are being remanded to the AOJ for further development.  Thus, the following analysis of VA duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the appeal of service connection for a left shoulder disability (other than radiculopathy of the left upper extremity) and the initial rating assigned for the Veteran's digestive disability.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2006.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim with one exception.  VA has determined medical records from the VA Medical Center in Memphis, Tennessee from October 2005 to January 2006 do not exist; therefore, further efforts to obtain these records would be futile.  VA provided examinations regarding the Veteran's digestive disability in October 2008 and March 2013.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.  VA provided examinations regarding the Veteran's service connection claim for a left shoulder disability in March 2013.  The Board finds the March 2013 examiner considered an accurate factual history of the claimed disability in providing an opinion that relates the Veteran's reports of left shoulder pain to the previously service-connected radiculopathy of the left upper extremity.  Thus, the Board finds VA has fulfilled its duty to assist with respect to the provision of an examination regarding the Veteran's claims.

There has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2012, the Board remanded this matter so the Veteran could be scheduled for examinations regarding the appeal of the initial rating assigned for his digestive disability and the denial of service connection for a left shoulder disability.  As previously noted, VA provided adequate examinations regarding the claims in March 2013.  Therefore, the development directed by the Board has been completed with respect to the claims finally adjudicated by this decision that are unfavorable to the Veteran.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating - Digestive Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran's service-connected digestive disability, to include GERD and dysphagia, is currently rated as 10 percent disabling.  The 10 percent rating is assigned under Diagnostic Code 7346, which provides the rating criteria for hiatal hernia.  GERD is rated by analogy under Diagnostic Code 7346.  While dysphagia is listed as an example symptom in the rating criteria for GERD, the record reflects the Veteran's dysphagia is related to esophageal stricture, which is rated under Diagnostic Code 7203.  Typically, a single evaluation is assigned under the rating schedule for all disabilities affecting the digestive system under 38 C.F.R. § 4.114; however, this provision applies to Diagnostic Codes 7301 to 7329, inclusive; 7331; 7342; and 7345 to 7348 inclusive.  As Diagnostic Code 7203 is not included in the restriction against combined ratings under 38 C.F.R. § 4.114, the Veteran's dysphagia due to esophageal stricture can be rated separately under Diagnostic Code 7203, if it does not result in impermissible pyramiding.  Thus, the Board finds Diagnostic Codes 7203 and 7346 are for application in this case

Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is granted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

An October 2008 VA examiner noted the Veteran experienced dysphagia, pyrosis, and regurgitation as a result of GERD.  The October 2008 VA examiner noted there was no indication of nausea, vomiting, epigastric distress, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

A March 2013 VA examiner noted the Veteran experiences persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbances four or more time per year with an average duration of 10 days or more, and transient nausea four or more time per year with an average duration of 10 days or more.  The March 2013 VA examiner noted there was no indication of nausea, vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The findings of the VA examiners are consistent with the Veteran's treatment records.  While the Veteran has experienced several of the symptoms listed in the 30 percent rating criteria, VA examiners have determined the Veteran has not had substernal or arm or shoulder pain as a result of GERD, which is required for a 30 percent rating.  There is no evidence of such pain (attributable to GERD as opposed to another service-connected disability) found in treatment records or the Veteran's reports.  Further, the evidence does not establish GERD is productive of considerable impairment of health in the Veteran's case.  There is also no evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, which would suggest a higher rating is warranted.  Thus, the 10 percent rating assigned under Diagnostic Code 7346 is appropriate.

However, as previously noted, the record establishes the Veteran has dysphagia as a result of esophageal stricture.  The AOJ granted service connection for dysphagia as a separate disability in December 2013, but rated it with the previously service-connected GERD.  The Board finds a separate rating is warranted for esophageal stricture under Diagnostic Code 7203, which can be granted in conjunction with the rating under 7346 even after consideration of the restrictions found in 38 C.F.R. § 4.114.

Diagnostic Code 7203 provides for a 30 percent rating for moderate stricture, a 50 percent rating for severe stricture permitting liquids only, and an 80 percent rating for stricture permitting passage of liquids only with marked impairment of general health.  38 C.F.R. § 4.114.

The March 2013 VA examiner describe the Veteran's esophageal stricture as moderate.  This description appears consistent with the Veteran's reports and treatment records, which show he has frequent trouble swallowing.  The October 2008 VA examiner discussed the Veteran's difficulty swallowing, but did not describe the severity of or otherwise discuss esophageal stricture specifically.  Thus, an initial 30 percent rating is warranted under Diagnostic Code 7203 for dysphagia associated with moderate esophageal stricture.  The Board notes a higher 50 percent rating requires severe stricture permitting liquids only, which is not present in the Veteran's case, based on the totality of the record.

The Board finds a separate 30 percent rating can be assigned under Diagnostic Code 7203 for dysphagia associated with moderate esophageal stricture with the 10 percent rating currently assigned under Diagnostic Code 7346 for GERD without violating the prohibition against pyramiding.  See 38 C.F.R. § 4.14.  First, 38 C.F.R. § 4.114 does not prohibit separate ratings under these diagnostic codes.  Second, a 10 percent rating for GERD requires two or more of the symptoms listed in the 30 percent rating criteria.  The Veteran has at least three of the symptoms listed in the 30 percent rating criteria, even without consideration of dysphagia.  Thus, separate ratings can be awarded without consideration of the same symptoms.

The Board must also determine whether the schedular evaluation is inadequate in the Veteran's case, requiring that the AOJ to refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular rating is not inadequate.  As noted, the Veteran's GERD and dysphagia as a result of esophageal stricture are manifested by epigastric distress, difficulty swallowing, pyrosis, reflux, regurgitation, sleep disturbances, and transient nausea.  These manifestations are contemplated by the rating criteria, which allow for ratings for any combination of symptoms productive of impairment of health.  The diagnostic criteria for GERD and esophageal stricture adequately describe the severity and symptomatology of the Veteran's disorder.  See 38 C.F.R. § 4.85.  The rating schedule is adequate to evaluate the disability; referral for extraschedular consideration is not in order.

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	A.  Chronic Fatigue Syndrome

A March 2013 VA examiner diagnosed the Veteran as having chronic fatigue syndrome and determined the disability was at least as likely as not the result of the Veteran's active service because he was treated for chronic fatigue while on active duty.  This opinion is consistent with available service treatment records, as well as the Veteran's reports regarding his medical history.  The diagnosis of chronic fatigue syndrome provided by the March 2013 VA examiner also satisfies the requirements of 38 C.F.R. § 4.88a, which outlines the requirements for chronic fatigue syndrome for VA adjudication purposes.

A subsequent VA examiner in January 2014 noted the prior diagnosis of chronic fatigue syndrome.  Yet, the January 2014 VA examiner determined the Veteran's current reports of fatigue are not attributable to chronic fatigue syndrome, but rather the result of sleep apnea.  However, the January 2014 examiner failed to discuss whether the diagnosis provided by the March 2013 examiner was inaccurate or whether the condition had resolved.  Further, the January 2014 VA examiner also failed to account for the Veteran's continuous reports of fatigue during and since separation service in light of sleep apnea first being diagnosed in 2011, approximately seven years after the Veteran's separation from service and five years after the Veteran's initial claim for chronic fatigue.  The AOJ recognized the January 2014 opinion was inadequate and sought an addendum, which was eventually provided by a third examiner in March 2014.  The March 2014 VA examiner failed to discuss whether the diagnosis provided by the March 2013 examiner was inaccurate or whether the condition had resolved and ultimately provided a nexus opinion for sleep apnea, as opposed to chronic fatigue syndrome.  

Ultimately, the Board finds the evidence is in at least relative equipoise as to whether the Veteran has a diagnosis of chronic fatigue syndrome in the appeal period.  If a diagnosis is found, service connection is warranted on a presumptive basis under the provisions 38 C.F.R. § 3.317 due to the Veteran's service in Southwest Asia theater of operation.  Further, the only true nexus opinion, that of the March 2013 VA examiner, directly relates the condition to the Veteran's service.  Resolving reasonable doubt in the Veteran's favor regarding the presence of a current disability, the Board finds service connection for chronic fatigue syndrome is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	B.  Left Knee Scar

The Veteran is competent to report the presence of a left knee scar, as this is capable of lay observation.  Further, the Veteran has medical training as a physician assistant, which underscores the probative value of his reports of a left knee scar.  Service treatment records show the Veteran underwent arthroscopic surgery on his left knee in April 2001 while on active duty, which would presumably leave a scar to some degree.  

The Board acknowledges a March 2013 VA scar examination does not note a scar on the left lower extremity; however, it appears the examiner may have overlooked the Board's request for an opinion regarding a left knee scar due to the volume of claims he was asked to address in a single examination report.  The Board's request for nexus opinions for a left knee and neck scars were combined into a single remand directive.  Yet, the examiner only provided an opinion regarding neck scars.  If the left knee was examined during the examination and a scar was not present, it follows that the examiner would have provided a negative nexus opinion for a left scar on the basis of a lack of current disability.  Further, the March 2013 VA knee examination notes the presence of knee scar.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for a left knee scar is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	C.  Skin Disabilities

The Veteran seeks service connection for pseudofolliculitis barbae and contact dermatitis.  Treatment for both of these conditions is well-documented in the Veteran's service treatment records.  The Veteran has reported he has experienced intermittent flare-ups of these conditions throughout the appeal period.  The Board finds the Veteran's reports credible and probative, especially in light of his medical training.

A January 2014 VA examiner provided positive nexus opinions for both pseudofolliculitis barbae and contact dermatitis.  The January 2014 VA examiner noted the Veteran's "current skin condition is consistent with documentation noted in [service treatment records]."  The examiner noted both condition were present at the time of the examination, but covered less than five percent of the total body area.  The January 2014 VA examiner ultimately concluded "it is at least as likely as not that the Veteran's pseudofolliculitis and contact dermatitis was incurred in or caused by skin complaints that occurred various times in service."  However, the January 2014 VA examiner stated she could not associate the disabilities with a period of active service, erroneously stating the Veteran's only period of active service was from March 2003 to July 2004.

Based on this caveat from the January 2014 VA examiner, the AOJ obtained another opinion in March 2014 from an examiner who did not personally examine the Veteran.  The March 2014 examiner opined that it appears that both conditions had resolved since service after reviewing the record.  The Board finds this inconsistent with the results of the January 2014 VA examination and the Veteran's credible and probative reports regarding the presence of a skin disability during the appeal period.  Further, the finding that a claimed condition has resolved during the appeal period does not bar service connection for that condition.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Resolving reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for pseudofolliculitis barbae and contact dermatitis.  The January 2014 VA examiner noted the presence of a current disability with respect to both claims and clearly associated the current disability with notations in service treatment records.  Although the January 2014 VA examiner erroneously concluded these service treatment records were not related to a period of active duty, it is clear the service treatment records referenced by the January 2014 VA examiner are associated with periods of active duty when compared to the periods of verified service in this case.  As such, the Board finds the opinion of the January 2014 VA examiner retains it probative value despite the error with regard to the Veteran's periods of service, and service connection for pseudofolliculitis barbae and contact dermatitis is warranted.


      D.  Left Shoulder Disability

The Veteran seeks entitlement to service connection for a left shoulder disability.  The Veteran has reported and treatment records confirm that he has experienced left shoulder pain throughout the appeal period.  Service treatment records also include several notations regarding left shoulder pain.  

The Board notes the Veteran was granted service connection for radiculopathy of the left upper extremity by an April 2014 rating decision.  A March 2013 VA examiner determined the Veteran does not have any impairment of the left shoulder other than radiculopathy of the left upper extremity.  Imaging studies of the left shoulder were negative, and there was no additional disability shown on examination.  The March 2013 VA examiner attributed all the Veteran's reports of left shoulder pain and impairment to the previously service-connected left upper extremity.

Treatment records associated with the Veteran's claims file are consistent with the opinion of the March 2013 VA examiner.  Although there are consistent reports of left shoulder pain and impairment, these symptoms have been associated with the Veteran's service-connected cervical spine disability and resulting radiculopathy of the left upper extremity.  As the Veteran has already been granted service connection for the disability that causes his left shoulder impairment, the Board finds service connection for an additional disability of the left shoulder must be denied as there is no competent evidence of a separate left shoulder disability.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for dysphagia due to esophageal stricture is granted.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.

Entitlement to service connection chronic fatigue syndrome is granted.

Entitlement to service connection for a left knee scar is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for contact dermatitis is granted.

Entitlement to service connection for a left shoulder disability is denied.


REMAND

Initial Rating - PTSD

In early 2015, the Veteran requested a non-VA consult for private mental health treatment and reported he is medically retiring because working and attending appointments at his local VA Medical Center was exacerbating his PTSD symptomatology.  During a November 2015 VA examination for sleep apnea, the Veteran also reported the continued use of continuous positive airway pressure (CPAP) therapy for his nonservice-connected sleep apnea had aggravated his PTSD symptomatology.  Thus, the record suggests an increase in disability since the Veteran's last VA psychiatric examination in March 2013.  The Veteran has also indicated he has under-reported symptomatology in the past due to concerns of jeopardizing his employment status as a physician assistant.  The Board finds a contemporaneous examination is necessary to assess the current severity of the Veteran's PTSD in light of the reported change in employment status and suggested aggravation of his disability.

Initial Rating - Bilateral Knee Disability

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's knees.

Service Connection for Bilateral Corneal Abrasion and Initial Rating for Dry Eye Syndrome

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Here, VA provided an eye examination in March 2013.  The March 2013 VA examiner did not provide the nexus opinion requested by the Board or otherwise discuss specific findings related to the Veteran's service connection claim for a bilateral corneal abrasion.  Thus, there has not been substantial compliance with the Board's prior directives, and a new VA eye examination is necessary.

The Board defers adjudication of the appeal of the initial rating assigned for the previously service-connected dry eye syndrome, as the evidence developed in conjunction with the service connection claim for a bilateral corneal abrasion, specifically a VA eye examination report, is relevant in the adjudication of the initial rating assigned for dry eye syndrome.

Service Connection for Bilateral Hearing Loss

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds the March 2013 VA audiological examination is inadequate to make an informed decision on the Veteran's claim because the examination report is internally inconsistent.  In the examination report, the March 2013 VA examiner recorded the Veteran's speech recognition scores as 92 percent bilaterally, but later indicated the Veteran has normal hearing bilateral.  VA regulation provides impaired hearing will be considered a disability when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Thus, it appears there was a bilateral hearing loss disability at the time of the March 2013 VA examination, even though the examiner reported the Veteran had normal hearing bilaterally.  As such, a new examination is warranted.

Finally, the Board notes that the matter of entitlement to a TDIU must be deferred as it is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA psychiatric examination to assess the current severity of his service-connected PTSD.

2.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected left and right knee disabilities throughout the appeal.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

3.  Schedule the Veteran for a new VA eye examination to obtain an opinion regarding his service connection claim for an eye disability.

The examiner must review the claims file to include this remand.

The examiner must address whether the Veteran has a current eye disability (other than dry eye syndrome), claimed as a bilateral corneal abrasion, that is at least as likely as not the result of disease or injury in service, to specifically include, but not limited to, the notations of corneal abrasions in service treatment records in April 1996.

If an eye disability (other than dry eye syndrome) is not found currently or at any point in the appeal period (i.e., from September 2006 to the present), the examiner must provide a statement to this affect.

The examiner is further advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

4.  Readjudicate the issues on appeal, to include the initial rating for dry eye syndrome and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


